DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1 & 5; the rest is unchanged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. It is argued in end of pg.6 to beginning of pg.7 of the remarks that the prior arts of record do not teach (i) & (ii). The examiner respectfully disagrees. Hamano et al. teach in para. [0185] a side by side display of the grouped reconstructed images (para. [0220]) of the same site of the subject captured at the different subject set angles (para. [0217]) such that the subject directions of the grouped reconstructed images all match one another (para. [0218]-[0219]), when performing the image adjustment process on one of the displayed reconstructed images, reflects the same image adjustment process in all the remaining displayed reconstructed images (para. [0185] teaches a side by side display of reconstructed images, para. [0218]-[0219] teach rotating images by 90 degrees or 270 degrees so the doctor can view them upward). The examiner called the attorney on 05/19/2021 to discuss the prior arts for record because Hamano et al. reference still reads into the amended claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable Hamano et al. (US 2016/0310099 A1; pub. Oct. 27, 2016).
Regarding claim 1, Hamano et al. disclose in a first embodiment: X-ray imaging system comprising: an X-ray Talbot imaging device comprising: an X-ray source (fig.8 item 62); a plurality of gratings (fig.8 items 63, 66 & 67); and an X-ray detector (fig.8 item 68) disposed in line in an X-ray emission axis direction, wherein the X-ray Talbot imaging device emits an X-ray from the X-ray source to the X-ray detector through a subject (fig.8 item subject) and the gratings. 
In the first embodiment, Hamano et al. are silent about: takes an image of a same site of the subject multiple times at different subject set angles to capture, with the X-ray detector, moire images having the different subject set angles, wherein each of the subject set angles is an angle of the subject in a horizontal direction with respect to a grating direction of the gratings; and an image processing device comprising a hardware processor and a display, wherein the hardware processor: generates multiple types of reconstructed images based on each of the moire images having the different subject set angles captured by the X-ray Talbot imaging device; groups the multiple types of the reconstructed images by each of the subject set angles, and groups the multiple types of the reconstructed images by each of the types; detects, in each of the multiple types of the reconstructed images, the grating direction and each of the subject set angles; rotates each of the grouped reconstructed images to match a subject direction of each of the grouped reconstructed images with a reference direction based on the detected grating direction and the detected subject set angle; performs an image adjustment process on the grouped reconstructed images; causes the display to display, side by side, the grouped reconstructed images of the same site of the subject captured at the different subject set angles, such that the subject directions of the grouped reconstructed images all match one another; and when performing the image adjustment process on one of the displayed reconstructed images, reflects the same image adjustment process in all the remaining displayed reconstructed images.
In another embodiment, Hamano et al. disclose: takes an image of a same site of the subject multiple times at different subject set angles to capture (para. [0217]), with the X-ray detector, moire images having the different subject set angles, wherein each of the subject set angles is an angle of the subject in a horizontal direction with respect to a grating direction of the gratings (para. [0216]); and an (para. [0216]), wherein the hardware processor: generates multiple types of reconstructed images based on each of the moire images having the different subject set angles captured by the X-ray Talbot imaging device; groups the multiple types of the reconstructed images by each of the subject set angles (para. [0220]), and groups the multiple types of the reconstructed images by each of the types; detects, in each of the multiple types of the reconstructed images, the grating direction and each of the subject set angles; rotates each of the grouped reconstructed images to match a subject direction of each of the grouped reconstructed images with a reference direction based on the detected grating direction and the detected subject set angle (para. [0218]); performs an image adjustment process on the grouped reconstructed images; causes the display to display, side by side (para. [0185]), the grouped reconstructed images of the same site of the subject captured at the different subject set angles, such that the subject directions of the grouped reconstructed images all match one another; and when performing the image adjustment process on one of the displayed reconstructed images, reflects the same image adjustment process in all the remaining displayed reconstructed images (para. [0218]-[0219]) motivated by the benefits for correct diagnoses (Hamano et al. para. [0218]).
In light of the benefits for correct diagnoses as taught by Hamano et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the two embodiments of Hamano et al.
Regarding claim 3, Hamano et al. disclose: a subject table that fixes the subject at a predetermined position and moves in place approximately orthogonal to the X-ray emission axis direction when the X-ray Talbot imaging device takes the image to capture the moire images having the different subject set angles (para. [0216] the subject is place on a horizontal support and the X-ray is emitted from the top perpendicular to the hand).
Regarding claim 5, Hamano et al. disclose: the reconstructed images grouped by each of the subject set angles include three types of images: absorption image, differential phase image, and small angle scattering image (para. [0220]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al. (US 2016/0310099 A1; pub. Oct. 27, 2016) in view of Doki et al. (US 2018/0226167 A1; JP. Pri. Feb. 8, 2017).
Regarding claim 2, Hamano et al. are silent about: the X-ray Talbot imaging device captures the moire images and causes an image of a marker that determines the grating direction of the gratings to appear in each of the multiple types of the reconstructed images, and the hardware processor detects the grating direction of the gratings in each of the multiple types of the reconstructed images based on the image of the marker.
In a similar field of endeavor, Doki et al. disclose: the X-ray Talbot imaging device captures the moire images and causes an image of a marker that determines the grating direction of the gratings to appear in each of the multiple types of the reconstructed images, and the hardware processor detects the grating direction of the gratings in each of the multiple types of the reconstructed images based on the image of the marker (para. [0052]-[0053]) with benefits for suppressing degradation of image quality (Doki et al. para. [0007]).
In light of the benefits for suppressing degradation of image quality as taught by Doki et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the marker of Doki et al. in the gratings of Hamano et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al. (US 2016/0310099 A1; pub. Oct. 27, 2016) in view of Nagatsuka et al. (US 2013/0201198 A1; pub. Aug. 8, 2013).
Regarding claim 4, Hamano et al. are silent about: a subject table that fixes the subject at a predetermined position, wherein the X-ray Talbot imaging device rotates around the subject table when taking the image to capture the moire images having the different subject set angles.
In a similar field of endeavor Nagatsuka et al. disclose: a subject table that fixes the subject at a predetermined position, wherein the X-ray Talbot imaging device rotates around the subject table when taking the image to capture the moire images having the different subject set angles (para. [0117], [0120], [0142]) with benefits for enhancing the diagnostic accuracy (Nagatsuka et al. para. [0024]).
In light of the benefits for suppressing degradation of image quality as taught by Nagatsuka et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the imaging device of Nagatsuka et al. in the detector of Hamano et al.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon – Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MAMADOU FAYE/Examiner, Art Unit 2884